Exhibit 10.172

LAM RESEARCH CORPORATION (NOVELLUS SYSTEMS, INC.)

2011 STOCK INCENTIVE PLAN

(AS AMENDED)

1. Purposes of the Plan. The purposes of this Stock Incentive Plan are to
attract and retain the best available personnel, to provide additional
incentives to Employees, Directors and Consultants and to promote the success of
the Company’s business. This Stock Incentive Plan is hereby amended and restated
as of July 18, 2012 to reflect its adoption by Lam Research Corporation (the
“Company”) pursuant to the terms of the Agreement and Plan of Merger among Lam
Research Corporation, BLMS, Inc. and Novellus Systems, Inc. (“Novellus”), dated
as of December 14, 2011, and to reflect changes to certain non-material terms of
the Plan authorized by the Board of Directors of the Company. Effective as of
the same date, this Stock Incentive Plan shall be renamed the “Lam Research
Corporation (Novellus Systems, Inc.) 2011 Stock Incentive Plan (As Amended).”

2. Definitions. The following definitions shall apply as used herein and in the
individual Award Agreements except as defined otherwise in an individual Award
Agreement. In the event a term is separately defined in an individual Award
Agreement, such definition shall supersede the definition contained in this
Section 2.

(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.

(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

(c) “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any foreign jurisdiction applicable to
Awards granted to residents therein.

(d) “Assumed” means that pursuant to a Corporate Transaction either (i) the
Award is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.

(e) “Award” means the grant of an Option, Restricted Stock or Restricted Stock
Unit under the Plan.

(f) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

(g) “Board” means the Board of Directors of the Company.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means any committee appointed by the Board or Compensation
Committee to administer the Plan or any aspect of the Plan, and may include a
committee of Officers or employees of the Company where permitted under
Applicable Laws.

(j) “Common Stock” means the common stock of the Company.

(k) “Company” means Lam Research Corporation, a Delaware corporation, or any
successor entity that adopts the Plan in connection with a Corporate
Transaction.

 

1



--------------------------------------------------------------------------------

(l) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

(m) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws. A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity. Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, unless otherwise provided in the
applicable Award Agreement for Awards granted after July 18, 2012,
(ii) transfers among the Company, any Related Entity, or any successor, in any
capacity of Employee, Director or Consultant, or (iii) any change in status as
long as the individual remains in the service of the Company or a Related Entity
in any capacity of Employee, Director or Consultant (except as otherwise
provided in the Award Agreement). An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave. For purposes
of each Incentive Stock Option granted under the Plan, if such leave exceeds
three (3) months, and reemployment upon expiration of such leave is not
guaranteed by statute or contract, then the Incentive Stock Option shall be
treated as a Nonstatutory Stock Option on the day three (3) months and one
(1) day following the expiration of such three (3) month period.

(n) “Corporate Transaction” means (i) for any grants of Awards made prior to
July 18, 2012, any of the following transactions:

 

  (A) a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

 

  (B) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);

 

  (C) approval by the Company’s shareholders of any plan or proposal for the
complete liquidation or dissolution of the Company;

 

  (D) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or

 

  (E) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

 

2



--------------------------------------------------------------------------------

and (ii) for any grants of Awards made on or after July 18, 2012, any of the
following transactions:

 

  (A) a merger or consolidation in which the Company is not the surviving entity
or survives only as a subsidiary of another entity whose shareholders did not
own all or substantially all of the Common Stock in substantially the same
proportions as immediately prior to such transaction (which transaction shall
not include a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the Awards granted under this Plan are
assumed, converted or replaced by the successor corporation, which assumption
shall be binding on all participants);

 

  (B) the sale, transfer or other disposition of all or substantially all of the
assets of the Company, including a liquidation or dissolution of the Company; or

 

  (C) the acquisition, sale, or transfer of more than fifty percent (50%) of the
outstanding shares of the Company by tender offer or similar transaction.

(o) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.

(p) “Director” means a member of the Board or the board of directors of any
Related Entity.

(q) “Disability” means:

(i) for any grants of Awards made prior to July 18, 2012, a Grantee would
qualify for benefit payments under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy. If the Company or the Related
Entity to which the Grantee provides service does not have a long-term
disability plan in place, “Disability” means that a Grantee is permanently
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment. A Grantee will not be considered to have incurred a Disability
unless he or she furnishes proof of such impairment sufficient to satisfy the
Administrator in its discretion; and

(ii) for any grants of Awards made on or after July 18, 2012, as determined by
the Administrator with respect to all Awards other than Incentive Stock Options
and as defined by Section 22(e) of the Code with respect to Incentive Stock
Options.

(r) “Employee” means any person, including an Officer or Director, who (i) was
an employee of Novellus or one of its subsidiaries as of June 4, 2012 and is
currently an employee of the Company or any Related Entity or (ii) is an
employee of the Company or any Related Entity who is hired by the Company or
such Related Entity after June 4, 2012. The payment of a director’s fee by the
Company or a Related Entity shall not be sufficient to constitute “employment”
by the Company.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” means, that as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales

 

3



--------------------------------------------------------------------------------

were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Administrator) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

(u) “Grantee” means an Employee, Director or Consultant who receives an Award
pursuant to an Award Agreement under the Plan.

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(w) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(x) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(y) “Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.

(z) “Outside Director” means a Director who is not an Employee.

(aa) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(bb) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

(cc) “Plan” means this 2011 Stock Incentive Plan, as adopted by the Company and
as amended and restated as of July 18, 2012.

(dd) “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

(ee) “Related Entity Disposition” means the sale, distribution or other
disposition by the Company, a Parent or a Subsidiary of all or substantially all
of the interests of the Company, a Parent or a Subsidiary in any Related Entity
effected by a sale, merger or consolidation or other transaction involving that
Related Entity or the sale of all or substantially all of the assets of that
Related Entity, other than any Related Entity Disposition to the Company, a
Parent or a Subsidiary.

 

4



--------------------------------------------------------------------------------

(ff) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.

(gg) “Restricted Stock Units” means an Award which may be earned in whole or in
part upon the passage of time or the attainment of performance criteria
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.

(hh) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

(ii) “Share” means a share of the Common Stock.

(jj) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Subject to the provisions as set forth in Section 10, below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards is
14,394,511 Shares. In addition, any Shares that would otherwise return to the
Novellus Systems, Inc. 2001 Stock Incentive Plan (the “2001 SIP”) as a result of
the forfeiture, termination or expiration of awards previously granted under the
2001 SIP or any other Company equity plan with regards to which Shares would
otherwise return to the 2001 SIP as a result of the forfeiture, termination or
expiration of awards granted under such Company equity plan as of May 10, 2011
(ignoring for this purpose the expiration of the 2001 SIP or such other Company
equity plan) shall become available under the Plan. The maximum aggregate number
of Shares which may be issued pursuant to all Awards of Incentive Stock Options
granted prior to June 4, 2012 is 9,796,984 Shares, and the Company must receive
shareholder approval of the Plan before granting Awards of Incentive Stock
Options on or after June 4, 2012. Any Shares subject to Awards granted under the
Plan other than Options shall be counted against the limit set forth herein as
two (2) Shares for every one (1) Share subject to such Award (and shall be
counted as two (2) Shares for every one (1) Share returned to the Plan pursuant
to Section 3(b), below, in connection with Awards other than Options). Options
shall be counted against the limit set forth herein as one (1) Share subject to
such Award (and shall be counted as one (1) Share returned to the Plan pursuant
to Section 3(b), below, in connection with Options (whether Nonstatutory Stock
Options or Incentive Stock Options)). Notwithstanding the foregoing, any Shares
that again become available for grant upon the forfeiture, termination or
expiration of an award that originally counted as one and six-tenths
(1.6) Shares upon grant under the 2001 SIP shall be counted as one and
six-tenths (1.6) Shares for every one Share that returns to the Plan (ignoring
for this purpose the expiration of the 2001 SIP or any other Company equity plan
with regards to which Shares would otherwise return to the 2001 SIP). The Shares
to be issued pursuant to Awards may be authorized, but unissued, or reacquired
Common Stock.

(b) Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan. Shares that actually have been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future issuance under the Plan, except that if unvested
Shares are forfeited, or repurchased by the Company at the lower of their
original purchase price or their Fair Market Value at the time of repurchase,
such Shares shall become available for future grant under the Plan.
Notwithstanding anything to the contrary contained herein: (i) Shares tendered
or withheld in payment of an Option exercise price shall not be returned to the
Plan and shall not become available for future issuance under the Plan; and
(ii) Shares withheld by the Company to satisfy any tax withholding obligation
shall not be returned to the Plan and shall not become available for future
issuance under the Plan.

 

5



--------------------------------------------------------------------------------

4. Administration of the Plan.

(a) Plan Administrator.

(i) Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.

(ii) Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee that shall be constituted in such a manner as to
satisfy the Applicable Laws. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the delegating
authority.

(iii) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards qualifying as Performance-Based
Compensation. In the case of such Awards granted to Covered Employees,
references to the “Administrator” or to a “Committee” shall be deemed to be
references to such Committee or subcommittee.

(iv) Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.

(b) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board or the Compensation Committee, the
Administrator shall have the authority, in its discretion:

(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

(ii) to determine whether and to what extent Awards are granted hereunder;

(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions of any Award granted hereunder;

(vi) for any grants of Awards made prior to July 18, 2012, to amend the terms of
any outstanding Award granted under the Plan, provided that (A) any amendment
that would adversely affect the Grantee’s rights under an outstanding Award
shall not be made without the Grantee’s written consent, provided, however, that
an amendment or modification that may cause an Incentive Stock Option to become
a Non-Qualified Stock Option shall not be treated as adversely affecting the
rights of the Grantee, (B) the reduction of the exercise price of any Option
awarded under the Plan shall be subject to shareholder approval, and
(C) canceling an Option at a time when its exercise price exceeds the Fair
Market Value of the underlying Shares, in exchange for another Option,
Restricted Stock, other Award or for cash shall be subject to shareholder
approval, unless the cancellation and exchange occurs in connection with a
Corporate Transaction; and

 

6



--------------------------------------------------------------------------------

for any grants of Awards made on or after July 18, 2012, to amend the terms of
any outstanding Award granted under the Plan, provided that no modification of
any Award, even in the absence of an amendment, suspension, or termination of
this Plan, shall impair any existing contractual rights of any Grantee unless
(A) the affected Grantee consents to the amendment, suspension, termination, or
modification or (B) no consent is required if the Board determines, in its sole
and absolute discretion, that the amendment, suspension, termination, or
modification: (1) is required or advisable in order for the Company, this Plan
or the Award to satisfy Applicable Laws, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment, or (2) in
connection with any Corporate Transaction, is in the best interests of the
Company or its shareholders;

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan, including without limitation, any notice of Award or Award
Agreement, granted pursuant to the Plan;

(viii) to grant Awards to Employees, Directors and Consultants employed outside
the United States on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Administrator, be necessary or desirable
to further the purpose of the Plan; and

(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, provided that prior to June 4, 2012, such awards could also be
granted to Directors and Consultants of Novellus and its Subsidiaries and
Affiliates. Subject to the Company obtaining shareholder approval of the Plan,
Incentive Stock Options may be granted only to Employees of the Company, a
Parent or a Subsidiary. An Employee who has been granted an Award may, if
otherwise eligible, be granted additional Awards. Awards may be granted to such
Employees who are residing in foreign jurisdictions as the Administrator may
determine from time to time.

6. Terms and Conditions of Awards.

(a) Types of Awards. The Administrator is authorized under the Plan to award
Options, Restricted Stock and Restricted Stock Units with a fixed or variable
price related to the Fair Market Value of the Shares and with an exercise or
conversion privilege related to the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions.

(b) Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, an Option will qualify as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar limitation of Section 422(d) of the Code
is not exceeded. The $100,000 limitation of Section 422(d) of the Code is
calculated based on the aggregate Fair Market Value of the Shares subject to
Options designated as Incentive Stock Options which become exercisable for the
first time by a Grantee during any calendar year (under all plans of the Company
or any Parent or Subsidiary of the Company). For purposes of this calculation,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option. In the event that the Code or the
regulations promulgated thereunder are amended after the date the Plan becomes
effective to provide for a different

 

7



--------------------------------------------------------------------------------

limit on the Fair Market Value of the Shares permitted to be subject to
Incentive Stock Options, then such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

(c) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, the
following: (i) increase in share price; (ii) earnings per share; (iii) total
shareholder return; (iv) operating margin; (v) gross margin; (vi) return on
equity; (vii) return on assets; (viii) return on investment; (ix) operating
income; (x) net operating income; (xi) pre-tax profit; (xii) cash flow;
(xiii) revenue; (xiv) expenses; (xv) earnings before interest, taxes and
depreciation; (xvi) economic value added; (xvii) market share;
(xviii) controllable profits; (xix) customer satisfaction management by
objectives; (xx) individual management by objectives; (xxi) net income;
(xxii) new orders; (xxiii) pro forma net income; (xxiv) asset turnover;
(xxv) minimum cash balances; and (xxvi) return on sales. For Awards that are not
intended to qualify as Performance-Based Compensation, the performance criteria
established by the Administrator may be based on personal management objectives,
or other measures of performance selected by the Administrator. The level or
levels of performance specified with respect to a performance goal may be GAAP
or non-GAAP measures as determined by the Administrator and may be established
in absolute terms, as objectives relative to performance in prior periods, as an
objective compared to the performance of one or more comparable companies or an
index covering multiple companies, or otherwise as the Administrator may
determine. The performance criteria may be applicable to the Company, Related
Entities and/or any individual business units of the Company or any Related
Entity. Partial achievement of the specified criteria may result in a payment or
vesting corresponding to the degree of achievement as specified in the Award
Agreement.

(d) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.

(e) Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an Award.
The Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.

(f) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

(g) Individual Limitations on Awards.

(i) Individual Limit for Options. The maximum number of Shares with respect to
which Options may be granted to any Grantee in any fiscal year of the Company
shall be 675,000 Shares. In connection with a Grantee’s commencement of
Continuous Service, a Grantee may be granted Options for up to an additional
1,350,000 Shares which shall not count against the limit set forth in the
previous sentence. The foregoing limitations shall be adjusted proportionately
in connection with any change in the Company’s capitalization pursuant to
Section 10, below. To the extent required by Section 162(m) of the Code or the
regulations thereunder, in applying the foregoing limitations with respect to a
Grantee, if any Option is canceled, the canceled Option

 

8



--------------------------------------------------------------------------------

shall continue to count against the maximum number of Shares with respect to
which Options may be granted to the Grantee. For this purpose, the repricing of
an Option shall be treated as the cancellation of the existing Option and the
grant of a new Option.

(ii) Individual Limit for Restricted Stock and Restricted Stock Units. For
awards of Restricted Stock and Restricted Stock Units that are intended to be
Performance-Based Compensation, the maximum number of Shares with respect to
which such Awards may be granted to any Grantee in any fiscal year of the
Company shall be 675,000 Shares. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below.

(h) Deferral. If the vesting or receipt of Shares under an Award is deferred to
a later date, any amount (whether denominated in Shares or cash) paid in
addition to the original number of Shares subject to such Award will not be
treated as an increase in the number of Shares subject to the Award if the
additional amount is based either on a reasonable rate of interest or on one or
more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).

(i) Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.

(j) Term of Award. The term of each Award shall be the term stated in the Award
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. However, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company, the term of the
Incentive Stock Option shall be five (5) years from the date of grant thereof or
such shorter term as may be provided in the Award Agreement. Notwithstanding the
foregoing, the specified term of any Award shall not include any period for
which the Grantee has elected to defer the receipt of the Shares or cash
issuable pursuant to the Award.

(k) Transferability of Awards. Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee. Other Awards shall be transferable
(i) by will and by the laws of descent and distribution and (ii) during the
lifetime of the Grantee, to the extent and in the manner authorized by the
Administrator, but only to the extent such transfers are made to family members,
to family trusts, to family controlled entities, to charitable organizations,
and pursuant to domestic relations orders or agreements, in all cases without
payment for such transfers to the Grantee. Notwithstanding the foregoing, the
Grantee may designate one or more beneficiaries of the Grantee’s Award in the
event of the Grantee’s death on a beneficiary designation form provided by the
Administrator.

(l) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other later date as is determined by the Administrator.
Notice of the grant determination shall be given to each Employee, Director or
Consultant to whom an Award is so granted within a reasonable time after the
date of such grant.

 

9



--------------------------------------------------------------------------------

7. Award Exercise or Purchase Price, Consideration and Taxes.

(a) Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:

(i) In the case of an Incentive Stock Option granted to an Employee who, at the
time of the grant of such Incentive Stock Option owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price shall be not
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant.

(ii) In cases other than the case described in the preceding paragraph, the per
Share exercise price of an Option shall be not less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.

(iii) In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

(iv) In the case of a Restricted Stock or Restricted Stock Units grant, such
price, if any, shall be determined by the Administrator.

(v) Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.

(b) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following:

(i) cash;

(ii) check;

(iii) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Award) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised (but only
to the extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator);

(iv) with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (A) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and
(B) shall provide written directives to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction;

(v) with respect to Options, payment through a “net exercise” such that, without
the payment of any funds, the Grantee may exercise the Option and receive the
net number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded
down to the nearest whole number of Shares); or

 

10



--------------------------------------------------------------------------------

(vi) any combination of the foregoing methods of payment.

The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

(c) Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares. Upon exercise or
vesting of an Award, the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award.

8. Exercise of Award.

(a) Procedure for Exercise; Rights as a Shareholder.

(i) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.

(ii) An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(iv).

(iii) Exercise of Award Following Termination of Continuous Service.

(A) An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

(B) Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.

(C) Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Nonstatutory Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.

9. Conditions Upon Issuance of Shares.

(a) If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.

 

11



--------------------------------------------------------------------------------

(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.

10. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company and Section 11 hereof, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, the maximum number of Shares with respect to
which Awards may be granted to any Grantee in any fiscal year of the Company, as
well as any other terms that the Administrator determines require adjustment
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares, or similar event
affecting the Shares, (ii) any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company, or
(iii) any other transaction with respect to Common Stock including a corporate
merger, consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” In the event
of any distribution of cash or other assets to shareholders other than a normal
cash dividend, the Administrator shall also make such adjustments as provided in
this Section 10 or substitute, exchange or grant Awards to effect such
adjustments (collectively “adjustments”). Any such adjustments to outstanding
Awards will be effected in a manner that precludes the enlargement of rights and
benefits under such Awards. In connection with the foregoing adjustments, the
Administrator may, in its discretion, prohibit the exercise of Awards or other
issuance of Shares, cash or other consideration pursuant to Awards during
certain periods of time. Except as the Administrator determines, no issuance by
the Company of shares of any class, or securities convertible into shares of any
class, shall affect, and no adjustment by reason hereof shall be made with
respect to, the number or price of Shares subject to an Award.

11. Corporate Transactions and Related Entity Dispositions. Except as may be
provided in an Award Agreement:

(a) For grants of Awards made prior to July 18, 2012:

(i) Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.

(ii) Acceleration of Award Upon Corporate Transaction. The Administrator shall
have the authority, exercisable either in advance of any actual or anticipated
Corporate Transaction or Related Entity Disposition or at the time of an actual
Corporate Transaction or Related Entity Disposition and exercisable at the time
of the grant of an Award under the Plan or any time while an Award remains
outstanding, to provide for the full or partial automatic vesting and
exercisability of one or more outstanding unvested Awards under the Plan and the
full or partial release from restrictions on transfer and repurchase or
forfeiture rights of such Awards in connection with a Corporate Transaction or
Related Entity Disposition, on such terms and conditions as the Administrator
may specify. The Administrator also shall have the authority to condition any
such Award vesting and exercisability or release from such limitations upon the
subsequent termination of the Continuous Service of the Grantee within a
specified period following the effective date of the Corporate Transaction or
Related Entity Disposition. The Administrator may provide that any Awards so
vested or released from such limitations in connection with a Related Entity
Disposition, shall remain fully exercisable until the expiration or sooner
termination of the Award.

(iii) Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option accelerated under this Section 11 in connection with a Corporate
Transaction or Related Entity

 

12



--------------------------------------------------------------------------------

Disposition shall remain exercisable as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar limitation of Section 422(d) of the Code
is not exceeded. To the extent such dollar limitation is exceeded, the
accelerated excess portion of such Option shall be exercisable as a Nonstatutory
Stock Option.

(b) For grants of Awards made on or after July 18, 2012:

(i) In the event of a Corporate Transaction, any or all outstanding Awards shall
be subject to the definitive agreement governing the Corporate Transaction. Such
transaction agreement may provide, without limitation and in a manner that is
binding on all parties, for (A) the assumption, substitution or replacement with
equivalent awards of outstanding Awards (but in each case adjusted to reflect
the transaction terms) by the surviving corporation or its parent,
(B) continuation of outstanding Awards (but again adjusted to reflect the
transaction terms) by the Company if the Company is a surviving corporation,
(C) accelerated vesting, or lapse of repurchase rights or forfeiture conditions
applicable to, and accelerated expiration or termination of, the outstanding
Awards, or (D) settlement of outstanding Awards (including termination thereof)
in cash. Except for adjustments to reflect the transaction terms as referenced
above or, to the extent any Award or Shares are subject to accelerated vesting
or lapse of restrictions approved by the Board or Committee upon specific events
or conditions (and then only to the extent such acceleration benefits are
reflected in the transaction agreement, the applicable Award Agreement or
another written agreement between the participant and the Company), any
outstanding Awards that are assumed, substituted, replaced with equivalent
awards or continued shall continue following the transaction to be subject to
the same vesting or other restrictions that applied to the original Award. The
Administrator need not adopt the same rules or apply the same treatment for each
Award or Grantee.

(ii) Notwithstanding anything herein to the contrary, in the event of a
dissolution or liquidation of the Company, to the extent an Award has not been
exercised or the Shares subject thereto have not been issued in full prior to
the earlier of the completion of the transaction or the applicable expiration
date of the Award, then outstanding Awards shall terminate immediately prior to
the transaction.

12. Effective Date and Term of Plan. The Plan became effective on May 10, 2011
and was assumed by the Company on June 4, 2012. It shall continue in effect for
a term of ten (10) years from its original effective date unless sooner
terminated. Subject to Section 17, below, and Applicable Laws, Awards may be
granted under the Plan upon its becoming effective.

13. Amendment, Suspension or Termination of the Plan.

(a) The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s shareholders to the extent such approval is required by Applicable
Laws, or if such amendment would:

(i) lessen the shareholder approval requirements of Section 4(b)(vi) or this
Section 13(a);

(ii) increase the benefits accrued to participants under the Plan;

(iii) increase the number of securities which may be issued under the Plan; or

(iv) modify the requirements for participation in the Plan.

(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.

 

13



--------------------------------------------------------------------------------

(c) No suspension or termination of the Plan (including termination of the Plan
under Section 11 above) shall adversely affect any rights under Awards already
granted to a Grantee.

14. Reservation of Shares.

(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

15. No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without cause.

16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.

17. Shareholder Approval. The grant of Incentive Stock Options under the Plan
after June 4, 2012 shall be subject to approval by the shareholders of the
Company excluding Incentive Stock Options issued in substitution for outstanding
Incentive Stock Options pursuant to Section 424(a) of the Code. Such shareholder
approval shall be obtained in the degree and manner required under Applicable
Laws.

18. Plan History. On April 4, 2011, the Board of Directors of Novellus adopted
the Plan, effective as of the date of shareholder approval, which occurred on
May 10, 2011. The Company amended and restated the Plan as of July 18, 2012.

19. Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

20. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

21. Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board,
the submission of the Plan to the shareholders of the Company for approval, nor
any provision of the Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of Awards otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

14